Case 5:19-cv-05005-JLV Document 4 Filed 02/18/19 Page 1 of 3 PagelD #: 10

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA

WESTERN DIVISION

0-0-0-0-0-0-0~0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0

JENNIFER JONES and WALTER : 5:19-cv-05005-JLV
WESTBERG,

Plaintiffs,
v. ANSWER

REGENCY HOTEL MANAGEMENT,
Defendant.

0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0-0

Defendant Regency Hotel Management, for its answer to Plaintiffs’ Complaint, states as
follows:

1. Defendant denies each and every allegation, matter, and thing set forth in
Plaintiffs’ Complaint except for those that are specifically herein admitted or qualified.

2. Defendant states that Regency Hotel Management is not a proper party to this
litigation. Plaintiffs’ were employed by Regency CSP Ventures Limited Partnership.

3. With regard to paragraph 2 of Plaintiffs’ Complaint, Defendant has insufficient
knowledge and information to either admit or deny the allegations contained therein.

4. With regard to paragraph 3 of Plaintiffs’ Complaint, Defendant admits only that
Regency CSP Ventures Limited Partnership is created under the laws of South Dakota with a
principal place of business in South Dakota. The remaining allegations contained in paragraph 3

are specifically denied.

{03268444.1} -l-
Case 5:19-cv-05005-JLV Document 4 Filed 02/18/19 Page 2 of 3 PagelD #: 11

Case Number: 5:19-cv-05005-JLV
Answer

5. Plaintiffs’ Complaint fails to state a cause of action against Defendant upon which
relief can be granted.

6. Plaintiffs’ employment was at will and in accordance with South Dakota law
either party had the right to terminate the employment relationship at any time.

7. Defendant asserts that Plaintiffs were at-will employees.

8. The employment decisions made by Defendant concerning Plaintiffs were based
on legitimate, business-related decisions and not discriminatory or retaliatory reasons.

9. Defendant denies that any action regarding Plaintiffs’ employment was based on
improper motives or retaliatory reasons or in violation of any anti-retaliatory provision.

10. Defendant asserts it has exercised reasonable care to prevent and correct promptly
any alleged harassing or retaliatory behavior and that Plaintiffs unreasonably failed to take any
advantage of any preventative or corrective opportunities.

11. Plaintiffs may have failed to properly mitigate their damages.

12. Any award of punitive damages against Defendant would be contrary to statute,
case law, and the state and federal constitutions.

WHEREFORE, Defendant prays that this Court enter judgment against Plaintiffs and in
favor of Defendant, that Defendant have and recover its costs and disbursements and attorney’s
fees herein, and for such other and further relief as the Court deems just and equitable in the
circumstances.

REGENCY HEREBY DEMANDS TRIAL BY JURY.

(03268444.1} -2-
Case 5:19-cv-05005-JLV Document 4 Filed 02/18/19 Page 3 of 3 PagelD #: 12

Case Number: 5:19-cv-05005-JLV
Answer

Dated this 18th day of February, 2019.

WOODS, FULLER, SHULTZ & SMITH, P.C.

py Wee Kt

Melanie L. Carpertter

300 South Phillips Avenue, Suite 300
Post Office Box 5027

Sioux Falls, South Dakota 57117-5027
Phone (605) 336-3890

Fax (605) 339-3357
melanie.carpenter@woodsfuller.com
Attorneys for Defendant

CERTIFICATE OF SERVICE
[hereby certify that on the 18th day of February, 2019, the foregoing Answer was
electronically filed with the Clerk of Court using the CM/ECF system, and served upon the

following by first class mail, postage prepaid on February 19, 2019:

Jennifer Jones Walter Westberg
2138 Minnekahta Ave. 2138 Minnekahta Ave.
Hot Springs, SD 57747 Hot Springs, SD 57747

WAl Af

One of the attorneys’for Defendant

(03268444.1} -3-
